Exhibit 10.1

 

TSI HOLDINGS II, LLC
TOWN SPORTS INTERNATIONAL, LLC

SECOND AMENDMENT TO CREDIT AGREEMENT



This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is dated as
of November 8, 2018 and entered into by and among TSI HOLDINGS II, LLC, a
Delaware limited liability company (“Holdings”), TOWN SPORTS INTERNATIONAL, LLC,
a New York limited liability company (the “Borrower”), the Subsidiary Guarantors
listed on the signature pages hereto (each, a “Subsidiary Guarantor” and,
collectively, the “Subsidiary Guarantors”) and DEUTSCHE BANK AG NEW YORK BRANCH,
as RL Lender (in such capacity, the “RL Lender”) and administrative agent for
the Lenders (in such capacity, the “Administrative Agent”) and is made with
reference to that certain Credit Agreement, dated as of November 15, 2013 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”), by and among Holdings, the Borrower, the Lenders and the
Administrative Agent. Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Credit Agreement.

RECITALS

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Borrower has made
an Extension Offer to the RL Lender (who constitutes all of the Lenders with a
Revolving Loan Commitment); and

WHEREAS, Holdings, the Borrower and the RL Lender desire to (a) amend the Credit
Agreement to extend the Initial Revolving Loan Maturity Date and (b) make
certain other amendments to the Credit Agreement as set forth herein, in each
case in accordance with the terms hereof and the Extension Offer;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1.          AMENDMENTS TO THE CREDIT AGREEMENT

A.       Section 1.01 of the Credit Agreement is hereby amended by adding
thereto the following new definitions, which definitions shall be inserted in
proper alphabetical order:

“Second Amendment” shall mean the Second Amendment to Credit Agreement, dated as
of the Second Amendment Effective Date, among Holdings, the Borrower, the
Subsidiary Guarantors party thereto, the Lenders party thereto and the
Administrative Agent.

“Second Amendment Effective Date” shall mean November 8, 2018.

B.       Section 1.01 of the Credit Agreement is hereby further amended by
amending and restating the definition of “Initial Revolving Loan Maturity Date”
appearing therein in its entirety as follows:

“Initial Revolving Loan Maturity Date” shall mean the earlier to occur of (a)
August 14, 2020 and (b) the date on which the aggregate amount of Incremental
Term Loans and/or Incremental RL Commitments incurred or obtained by the
Borrower in reliance on clause (I) of the definition of “Maximum Incremental
Commitment Amount” since the Second Amendment Effective Date exceeds
$20,000,000.

1

 



C.       Section 10.07 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“10.07 Total Leverage Ratio; Incremental Capacity. Holdings will not permit the
Total Leverage Ratio as of the last day of any Test Period (x) ending prior to
the Second Amendment Effective Date to be greater than 4.50:1.00 and (y) ending
on or after the Second Amendment Effective Date to be greater than 4.00:1.00.
Notwithstanding the foregoing, this Section 10.07 shall only be in effect (x)
when the aggregate outstanding principal amount or face amount (as the case may
be) of Swingline Loans, Letters of Credit (other than Letters of Credit in an
aggregate face amount not to exceed $5,500,000 at any time outstanding issued in
the ordinary course of business and on a basis consistent with the past
practices of the Borrower) and/or Revolving Loans exceeds (A) prior to the
Second Amendment Effective Date, 25% of the aggregate amount of the Total
Revolving Loan Commitment then in effect and (B) on and after the Second
Amendment Effective Date, 20% of the aggregate amount of the Total Revolving
Loan Commitment then in effect and (y) when determining whether a Default or an
Event of Default exists for purposes of Section 7.01 if the aggregate
outstanding principal amount or face amount (as the case may be) of Swingline
Loans, Letters of Credit (other than Letters of Credit in an aggregate face
amount not to exceed $5,500,000 at any time outstanding issued in the ordinary
course of business and on a basis consistent with past practices of the
Borrower) and/or Revolving Loans exceeds (or will exceed after giving effect to
the proposed Credit Event) (A) prior to the Second Amendment Effective Date, 25%
of the aggregate amount of the Total Revolving Loan Commitment then in effect
and (B) on and after the Second Amendment Effective Date, 20% of the aggregate
amount of the Total Revolving Loan Commitment then in effect (it being
understood that, for the purposes of this clause (y), calculation of compliance
with this Section 10.07 shall be determined as of the last day of the Test
Period most recently ended prior to the date of the applicable Credit Event but
determined on a pro forma basis to give effect to such Credit Event).”

D.       The Administrative Agent hereby waives the Minimum Tranche Amount and
the 10 Business Day prior written notice requirement for the Extension effected
hereby.

Section 2.           CONDITIONS TO EFFECTIVENESS

Section 1 of this Second Amendment shall become effective only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):

A.       Amendment. Holdings, the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the RL Lender shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile (or other electronic) transmission) their signed
counterparts to the Administrative Agent.

B.       Revolving Loan Commitment. The Borrower shall have delivered a notice
of reduction pursuant to Section 4.02(a) of the Credit Agreement such that,
immediately prior to the effectiveness of the Second Amendment, the Revolving
Loan Commitment of the RL Lender shall be no greater than $15,000,000 after
giving effect to this Second Amendment.

2

 



C.       Secretary’s Certificate. The Administrative Agent shall have received a
certificate of an Authorized Officer of each Credit Party, dated the Second
Amendment Effective Date, certifying and attaching a true and complete copy of
resolutions duly adopted or written consents duly executed by the board of
directors (or equivalent governing body or any committee thereof) of each Credit
Party authorizing the execution, delivery and performance of this Second
Amendment and the performance of the Credit Agreement (as amended by this Second
Amendment) and the other Credit Documents and certifying that such resolutions
or written consents have not been modified, rescinded or amended and are in full
force and effect.

D.       Legal Opinion. The Administrative Agent shall have received from Stuart
M. Steinberg, P.C., general counsel to the Credit Parties, an opinion, in form
and substance reasonably satisfactory to the Administrative Agent, addressed to
the Administrative Agent and the RL Lender and dated the Second Amendment
Effective Date.

E.       Fees and Expenses. The Borrower shall have paid all costs, fees,
expenses and other amounts due and payable pursuant to the Credit Documents and
any other fee due and payable to the Administrative Agent or any affiliate
thereof as may have been separately agreed to by the Borrower and the
Administrative Agent or such affiliate in connection with the Credit Agreement
and this Second Amendment, including the reasonable fees and expenses of White &
Case LLP that have been invoiced and not paid in full prior to the Second
Amendment Effective Date.

Section 3.           CREDIT PARTY REPRESENTATIONS AND WARRANTIES

In order to induce the RL Lender to enter into this Second Amendment and to
amend the Credit Agreement in the manner provided herein, each Credit Party
represents and warrants to the RL Lender that the following statements are true
and correct:

A.       Power and Authority. Each Credit Party has the corporate, partnership
or limited liability company power and authority, as the case may be, to
execute, deliver and perform the terms and provisions of this Second Amendment
and has taken all necessary corporate, partnership or limited liability company
action, as the case may be, to authorize the execution, delivery and performance
by it of this Second Amendment. Each Credit Party has duly executed and
delivered this Second Amendment, and this Second Amendment constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except to the extent that the enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

B.       Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, (i) the execution, delivery and performance of this
Second Amendment or (ii) the legality, validity, binding effect or
enforceability of this Second Amendment (except for those that have otherwise
been obtained or made).

3

 



C.       No Violation. Neither the execution, delivery or performance by any
Credit Party of this Second Amendment, nor compliance by it with the terms and
provisions hereof, (i) will contravene in any material respect any provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or governmental instrumentality, (ii) will conflict with or result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
any Credit Party or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, in each case to which any
Credit Party or any of its Subsidiaries is a party or by which it or any its
property or assets is bound or to which it may be subject, or (iii) will violate
any provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement, partnership agreement or by-laws
(or equivalent organizational documents), as applicable, of any Credit Party or
any of its Subsidiaries.

D.       Incorporation of Representations and Warranties From Credit Agreement.
The representations and warranties contained in Section 8 of the Credit
Agreement are and will be true and correct in all material respects on and as of
the Second Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date; provided, that, if a
representation and warranty is qualified as to materiality, with respect to such
representation and warranty the materiality qualifier set forth above shall be
disregarded for purposes of this condition.

E.       Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Second
Amendment that would constitute a Default or an Event of Default.

Section 4.           ACKNOWLEDGMENT AND CONSENT

Each of Holdings, the Borrower and each Subsidiary Guarantor has read this
Second Amendment and consents to the terms hereof and hereby acknowledges and
agrees that any Guaranty and any Security Document to which it is a party or
otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable in accordance with their
respective terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law, and shall not be impaired or limited by the
execution or effectiveness of this Second Amendment.

Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Second Amendment, such Subsidiary
Guarantor is not required by the terms of the Credit Agreement or any other
Credit Document to consent to the amendments to the Credit Agreement effected
pursuant to this Second Amendment and (ii) nothing in the Credit Agreement, this
Second Amendment or any other Credit Document shall be deemed to require the
consent of any Subsidiary Guarantor to any future amendments to the Credit
Agreement as amended hereby.

4

 



Section 5.           MISCELLANEOUS

A.       Reference to and Effect on the Credit Agreement and the Other Credit
Documents.

(i)       On and after the Second Amendment Effective Date, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended hereby.

(ii)       The parties hereto agree that this Second Amendment is a Credit
Document.

(iii)       Except as specifically amended by this Second Amendment, the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.

(iv)       The execution, delivery and performance of this Second Amendment
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of
Administrative Agent or any Lender under, the Credit Agreement or any of the
other Credit Documents.

B.       Headings. Section and subsection headings in this Second Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Second Amendment for any other purpose or be given any substantive
effect.

C.       Applicable Law. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

D.       Counterparts. This Second Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of an executed counterpart hereof by facsimile or
other electronic transmission shall be as effective as delivery of any original
executed counterpart hereof.

[Remainder of page intentionally left blank]

5

 



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.



  TSI HOLDINGS II, LLC           By:  
 
        Name:  
 
        Title:  
 

 



  TOWN SPORTS INTERNATIONAL, LLC           By:  
 
        Name:  
 
        Title:  
 



 

 

-Signature Page-
Second Amendment to Credit

Agreement

 

 

 



 

  TSI 1231 3RD AVENUE, LLC   TSI 217 BROADWAY, LLC   TSI 30 BROAD STREET, LLC  
TSI 555 6TH AVENUE, LLC   TSI – ALAMEDA, LLC   TSI ALLSTON, LLC   TSI ASTORIA,
LLC   TSI ASTOR PLACE, LLC   TSI AVENUE A, LLC   TSI BACK BAY, LLC   TSI
BAYONNE, LLC   TSI BAY RIDGE 86TH STREET, LLC   TSI BAYRIDGE, LLC   TSI BEACON
STREET, LLC   TSI BETHESDA, LLC   TSI BOYLSTON, LLC   TSI BROADWAY, LLC   TSI
BROOKLYN BELT, LLC   TSI BULFINCH, LLC   TSI BUTLER, LLC   TSI – CAL. GLENDALE,
LLC,
each as a Guarantor           By:  
 
  Name:   Title:

 

 

-Signature Page-
Second Amendment to Credit

Agreement

 

 

 



  TSI CANTON, LLC   TSI CARMEL, LLC,   TSI CASH MANAGEMENT, LLC   TSI CENTRAL
SQUARE, LLC   TSI CLARENDON, LLC   TSI CLIFTON, LLC   TSI COBBLE HILL, LLC   TSI
COLONIA, LLC   TSI COLUMBIA HEIGHTS, LLC   TSI COMMACK, LLC   TSI CONNECTICUT
AVENUE, LLC   TSI COURT STREET, LLC   TSI CROTON, LLC   TSI DANBURY, LLC   TSI
DAVIS SQUARE, LLC   TSI DEER PARK, LLC   TSI DOBBS FERRY, LLC   TSI DORCHESTER,
LLC   TSI DOWNTOWN CROSSING, LLC   TSI DUPONT CIRCLE, INC.   TSI DUPONT II, INC.
  TSI EAST 23, LLC,
each as a Guarantor           By:  
 
  Name:   Title:

 

 

-Signature Page-
Second Amendment to Credit

Agreement

 

 

 

 

  TSI EAST 36, LLC   TSI EAST 41, LLC   TSI EAST 48, LLC   TSI EAST 51, LLC  
TSI EAST 59, LLC   TSI EAST 76, LLC   TSI EAST 86, LLC   TSI EAST 91, LLC   TSI
EAST BRUNSWICK, LLC   TSI EAST MEADOW, LLC   TSI ELITE BACK BAY, LLC   TSI
ENGLEWOOD, LLC   TSI FENWAY, LLC   TSI FIRST AVENUE, LLC   TSI FOREST HILLS, LLC
  TSI GALLERY PLACE, LLC   TSI GARDEN CITY, LLC   TSI GARNERVILLE, LLC   TSI
GEORGETOWN, LLC   TSI GIFTCO, LLC   TSI GLENDALE, LLC,
each as a Guarantor       By:  
 
  Name:   Title:

 

 

-Signature Page-
Second Amendment to Credit

Agreement

 

 

 



 

  TSI GLOVER, LLC   TSI GRAND CENTRAL, LLC   TSI GREAT NECK, LLC   TSI
GREENPOINT, LLC   TSI GREENWICH, LLC   TSI HARTSDALE, LLC   TSI HAWTHORNE, LLC  
TSI HICKSVILLE, LLC   TSI HIGHPOINT, LLC   TSI HOBOKEN, LLC   TSI HOBOKEN NORTH,
LLC   TSI HOLDINGS (CIP), LLC   TSI HOLDINGS (DC), LLC   TSI HOLDINGS (IP), LLC
  TSI HOLDINGS (MA), LLC   TSI HOLDINGS (MD), LLC   TSI HOLDINGS (NJ), LLC   TSI
HOLDINGS (PA), LLC   TSI HOLDINGS (VA), LLC   TSI HUNTINGTON, LLC   TSI
INSURANCE, INC.   TSI INTERNATIONAL, INC.,
each as a Guarantor           By:  
 
  Name:   Title:

 

 

-Signature Page-
Second Amendment to Credit

Agreement

 

 

 



  TSI – IRVINE, LLC   TSI IRVING PLACE, LLC   TSI JERSEY CITY, LLC   TSI –
LAGUNA HILLS, LLC   TSI LARCHMONT, LLC   TSI LEXINGTON (MA), LLC   TSI LINCOLN,
LLC   TSI LIVINGSTON, LLC   TSI LONG BEACH, LLC   TSI LYNNFIELD, LLC   TSI –
LUCILLE 38TH AVENUE, LLC   TSI – LUCILLE 42ND STREET, LLC   TSI – LUCILLE 89TH
STREET, LLC   TSI – LUCILLE ASTORIA, LLC   TSI – LUCILLE AUSTIN STREET, LLC  
TSI – LUCILLE BAYSHORE, LLC   TSI – LUCILLE BRONX, LLC   TSI – LUCILLE CLIFTON,
LLC   TSI – LUCILLE COMMACK, LLC   TSI – LUCILLE HOLBROOK, LLC   TSI – LUCILLE
JERSEY CITY, LLC   TSI – LUCILLE KINGS HIGHWAY, LLC,
each as a Guarantor           By:  
 
  Name:   Title:

 

 

-Signature Page-
Second Amendment to Credit

Agreement

 

 

 

 

  TSI – LUCILLE RALPH AVENUE, LLC   TSI – LUCILLE ROCKVILLE CENTRE, LLC   TSI –
LUCILLE ST. NICHOLAS AVENUE, LLC   TSI – LUCILLE VALLEY STREAM, LLC   TSI
MAHWAH, LLC   TSI MAMARONECK, LLC   TSI MARKET STREET, LLC   TSI MARLBORO, LLC  
TSI MASSAPEQUA, LLC   TSI MATAWAN, LLC   TSI MERCER STREET, LLC   TSI MIDWOOD,
LLC   TSI MONTCLAIR, LLC   TSI MORRIS PARK, LLC   TSI MURRAY HILL, LLC   TSI
NEWARK, LLC   TSI NEWBURY STREET, LLC   TSI NEW ROCHELLE, LLC   TSI NEWTON, LLC
  TSI NORTH BETHESDA, LLC   TSI – NORTHRIDGE, LLC,
each as a Guarantor           By:  
 
  Name:   Title:

 

 

-Signature Page-
Second Amendment to Credit

Agreement

 

 

 





  TSI OCEANSIDE, LLC   TSI – PLACENTIA, LLC   TSI PRINCETON, LLC   TSI
PROVIDENCE EASTSIDE, LLC   TSI RADNOR, LLC   TSI RAMSEY, LLC   TSI REGO PARK,
LLC   TSI RIDGEWOOD, LLC   TSI RODIN PLACE, LLC   TSI – SAN JOSE, LLC   TSI
SCARSDALE, LLC   TSI SHERIDAN, LLC   TSI SILVER SPRING, LLC   TSI SMITHTOWN, LLC
  TSI SOCIETY HILL, LLC   TSI SOMERS, LLC   TSI SOMERSET, LLC   TSI SOUTH
BETHESDA, LLC   TSI SOUTH END, LLC   TSI SOUTH PARK SLOPE, LLC   TSI SOUTH
STATION, LLC   TSI SPRINGFIELD, LLC
each as a Guarantor           By:  
 
  Name:   Title:

 

 

-Signature Page-
Second Amendment to Credit

Agreement

 

 

 

 

  TSI STAMFORD POST, LLC   TSI STATEN ISLAND, LLC   TSI STOKED, LLC   TSI –
STUDIO CITY, LLC   TSI SUMMER STREET, LLC   TSI SUNNYSIDE, LLC   TSI SYOSSET,
LLC   TSI – TOPANGA, LLC   TSI – TORRANCE, LLC   TSI TOTAL WOMAN HOLDCO, LLC  
TSI UNIVERSITY MANAGEMENT, LLC   TSI – VALENCIA, LLC   TSI VARICK STREET, LLC  
TSI WALTHAM, LLC   TSI WASHINGTON, INC.   TSI WATERTOWN, LLC   TSI WAYLAND, LLC
  TSI WELLESLEY, LLC   TSI WELLINGTON CIRCLE, LLC   TSI WEST 14, LLC   TSI WEST
16, LLC   TSI WEST 23, LLC,
each as a Guarantor           By:  
 
  Name:   Title:

 

 

-Signature Page-
Second Amendment to Credit

Agreement

 

 

 

 

  TSI WEST 38, LLC   TSI WEST 41, LLC   TSI WEST 48, LLC   TSI WEST 73, LLC  
TSI WEST 76, LLC   TSI WEST 80, LLC   TSI WEST 94, LLC   TSI WEST 115TH STREET,
LLC   TSI WEST 125, LLC   TSI WEST 145TH STREET, LLC   TSI WESTBORO TENNIS, LLC
  TSI WESTBOROUGH, LLC   TSI WEST CALDWELL, LLC   TSI WEST END, LLC   TSI WEST
HARTFORD, LLC   TSI – WESTLAKE, LLC   TSI WEST NEWTON, LLC   TSI WEST NYACK, LLC
  TSI WESTWOOD, LLC   TSI WHITE PLAINS, LLC   TSI WHITE PLAINS CITY CENTER, LLC
  TSI WHITESTONE, LLC,
each as a Guarantor           By:  
 
  Name:   Title:

 

 

-Signature Page-
Second Amendment to Credit

Agreement

 

 

 



 

  TSI WOBURN, LLC   TSI WOODMERE, LLC,
each as a Guarantor           By:  
 
  Name:   Title:

 

 

-Signature Page-
Second Amendment to Credit

Agreement

 

 

 





 

  DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent           By:  
 
        Name:  
 
        Title:  
 

 

 

          By:  
 
        Name:  
 
        Title:  
 

 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH,
as RL Lender           By:  
 
        Name:  
 
        Title:  
 

 

 

 

          By:  
 
        Name:  
 
        Title:  
 

 



 -Signature Page-
Second Amendment to Credit
Agreement 

 

